The disclosure is objected to because of the following informalities: Page 2, line 6, note that the recitation of “and its dimensional accuracy is not” should be rewritten as --and the dimensional accuracy of the resin substrate is not-- for an appropriate characterization; line 7, note that the recitation of “like the LTCC” appears incomplete and thus appropriate clarification is needed. Page 2, line 32 and page 7, line 8, note that the designation “^2” should be rewritten as a superscripted “2” for an appropriate characterization. Page 3, line 15; page 4, line 32; page 5, line 7: note that --the-- should be inserted after “of”, respectively at these instances for idiomatic clarity. Page 4, line 6, note that --the-- should be inserted after “to” for idiomatic clarity. Page 5, line 29, note that the heading “Description of Embodiments” should be rewritten as --Detail Description of the Embodiments-- for consistency with PTO guidelines. Page 6, line 5 and page 8, line 8, note that --(Figs. 2 and 3)-- should be inserted after “waveguide 2” (i.e. page 6) and inserted after “7” (i.e. page 8), respectively at these instances for consistency with the labeling in those drawings. Page 6, line 15, it is noted that --as shown in Fig. 2-- should be inserted after “7” for an appropriate characterization consistent with the labeling in those drawings. Page 6, line 16; page 12, lines 16, 31; page 14, line 8: note that --as shown in Fig. 1-- should be inserted after “8” (i.e. page 6), inserted after “15a” (i.e. page 12, line 16), inserted after “15b” (i.e. page 12, line 31) and inserted after “embodiment” (i.e. page 14), respectively at these instances for an appropriate characterization consistent with the labeling in those drawings. Page 8, lines 28, 29, note that it is unclear whether the recitation of “stretching recesses” accurately characterize this aspect of the invention (i.e. how are the recesses “stretching”?) and thus appropriate clarification is needed. Page 11, lines 4, 5, note that the recitation of “similar to the he-- for a proper spelling; lines 25, 26, 27, 28, note that the reference to “recesses 12” (i.e. lines 25, 27) and “window 15” (i.e. lines 26, 27, 28) do not appear consistent with the earlier labeling of these features (i.e. recess 15, coupling window 12) and thus consistent labeling of corresponding features need to be maintained for clarity and completeness f description. Note that a detail description of the graphs depicted in Fig. 10 needs to be provided including identifying the respective axes in these graphs, identifying the individual curves in the graphs and providing any relevant aspect or characteristics of such curves for clarity and completeness of description. Note that a statement should be provide indicating that like features are denoted by the same reference labels throughout the drawings and corresponding specification description for clarity and completeness of description.  Appropriate correction is required.
The drawings are objected to because in Fig. 11, a reference label --12-- needs to be provided commensurate with the Fig. 11 description at page 17, line 2.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the depth of the plurality of recesses .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 2 and in claim 3, lines 9, 11, note that the recitation of “the second substrate surface” lacks strict antecedent basis, respectively at these instances, especially since no “second substrate surface” has been positively defined.
In claim 3, line 8, it is noted that it is unclear how “in a direction”, recited herein relates to the earlier recitation in line 3 of “along a direction” (i.e. one in the same direction, distinctly different directions, etc.) and thus appropriate clarification is needed; lines 8, 10, note that the recitation of “the first substrate surface” lacks strict antecedent basis, respectively at these instances, especially since no “first substrate surface” has been positively defined.
In claim 4, line 2, note that it is unclear whether the recitation of “stretching recesses” accurately characterize this aspect of the invention (i.e. how are the recesses “stretching”?) and thus appropriate clarification is needed; line 5, note that it is unclear whether the recitation of “the plurality of stretching recesses are formed in parallel to each other” would be an accurate characterization of this aspect of the invention, especially since it appears that in certain embodiments, some recesses are orthogonal to other recesses (e.g. in a lattice configuration) and thus appropriate clarification is needed.
In claim 9, line 3, note that the recitation of “the second dielectric substrate” lacks strict antecedent basis, especially since no “second dielectric substrate” has been positively defined and thus appropriate clarification is needed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee